UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-168738 BARFRESH FOOD GROUP INC. (Exact name of registrant as specified in its charter) Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 Madison Street, Suite 701, Denver, CO (Address of principal executive offices) (Zip Code) 303-329-3008 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of August 10, 2012, there were 48,516,660 outstanding shares of common stock of the registrant. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Balance Sheets as of June 30, 2012 (unaudited) and March 31, 2012 (audited) 1 Condensed Consolidated Statements of Operations for the three months ended June 30, 2012 and 2011 and for the period from inception, December 4, 2009, through June 30, 2012 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2012 and 2011 and for the period from inception, December 4, 2009, through June 30, 2012 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 Signatures 14 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Barfresh Food Group Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, March 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Prepaid expenses - Total current assets Property plant and equipment Intangible assets, net of amortization Total Assets $ $ Liabilities And Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.000001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.000001 par value;95,000,000 shares authorized; 48,516,600 and 47,166,660 shares issued and outstanding at June 30, 2012 and March 31, 2012, respectively 49 47 Additional paid in capital Unearned services ) ) Deficit accumulated during development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the financial statements 1 Barfresh Food Group Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations For the period from December 4, 2009 For the three months ended June 30, (Inception) through June 30, 2012 Operating expenses: General and administrative $ $ $ Amortization Total operating expenses Net (loss) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ ) $ ) See the accompanying notes to the financial statements 2 Barfresh Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the period from December 4, 2009 For the three monthsended June 30, (Inception) through June 30, 2012 Net cash used in operations $ ) $
